DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      CROSS-REFERENCE TO RELATED APPLICATIONS
2.     This application is a division of U.S. Patent Application No. 17/365,634, filed July 1, 2021, which is a continuation of U.S. Patent Application No. 16/931,132, filed July 16, 2020, which is a division of U.S. Patent Application No. 15/002,662, filed January 21, 2016, abandoned, and claims foreign priority to Canadian Application No. 2,879,465, filed January 23, 2015, Canadian Application No. 2,879,627, filed January 23, 2015, Canadian Application No. 2,880,718, filed January 28, 2015, Canadian Application No. 2,883,914, filed March 4, 2015, Canadian Application No. 2,887,186, filed May 12, 2015, Canadian Application No. 2,890,398, filed May 4, 2015, Canadian Application No. 2,891,007, filed May 12, 2015, and Canadian Application No. 2,891,027, filed May 12, 2015, each of which is hereby incorporated by reference herein in its entirety.
                                                      
                                           			       Double Patenting 
3.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent-ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.   
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

4.        Claims 1-4 is/are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1, 17, 22-25 of U.S. Patent No. 11,476,216 (here and after ‘216). Although the conflicting claims are not identical, they are not patent-ably distinct from each other because the following rationale. 
       Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claim 1 is similar to that of the claimed limitations of U.S. Patent No. 11,476,216 (here and after ‘216), as claimed in claim 1. The only difference is that in the parent case, it was “providing a shadow mask for applying a light source to a sacrificial layer for creating a push force; and applying the push force to the selected micro devices to move the selected micro devices toward the receiver substrate”, while the present application does not claim. Therefore, the claims are not patent-ably distinct from each other. 
5.      The following table shows the corresponding conflicting claims between the instant application and U.S. Patent No. 11,476,216 (here and after ‘216)
Application 17/569983
11,476,216 (here and after ‘216)
1. A method of transferring micro devices from a temporary substrate into a backplane, the method comprising: providing a first pitch of micro devices in the temporary substrate different from a second pitch of micro devices in the backplane; and transferring the micro devices from the temporary substrate to the backplane by a receiver force while a holding force holding the micro devices in the temporary substrate is reduced by depositing a buffer layer on the temporary substrate. 
1. A method of transferring selected micro devices in an array of micro devices, each micro device being bonded to a donor substrate with a donor force, the method comprising: aligning the donor substrate and a receiver substrate so that each of the selected micro devices is in line with a respective contact pad on the receiver substrate; moving the donor substrate and the receiver substrate together until each of the selected micro devices is in contact or proximity with the respective contact pad on the receiver substrate; providing a shadow mask for applying a light source to a sacrificial layer for creating a push force; and applying the push force to the selected micro devices to move the selected micro devices toward the receiver substrate.
17. The method of claim 16, wherein the micro LEDs are single color LEDs on a wafer and patterned to individual micro devices by a different process such as etching and a pitch of the LEDs on their substrate is different from their pitch on the di splay and they are selectively transferred from their substrate to the backplane.
22. The method of claim 21, wherein a buffer layer is deposited on the temporary substrate first.
2. The method of claim 1, wherein the buffer layer is a polyamide layer. 
23. The method of claim 22, wherein the buffer layer is a polyamide layer.
3. The method of claim 1, wherein, when the buffer layer is not conductive, further comprising: depositing and patterning an electrode before or after the buffer layer to enable testing of the micro devices after the transferring from the temporary substrate to the backplane. 
 24. The method of claim 22, wherein If the buffer layer is not conductive, to enable testing the devices after the transfer to the temporary and system substrate, an electrode before or after the buffer layer is deposited and patterned. 
4. The method of claim 3, wherein, if the electrode is deposited before the buffer layer, the buffer layer is patterned to create an opening for a contact. 
25. The method of claim 24, wherein if the electrode is deposited before the buffer layer, the buffer layer is patterned to create an opening for a contact. 


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1-4 are rejected under 35 U.S.C. 102b as being clearly anticipated by Hu et al. US 2013/0130440). 

Claim 1. Hu et al., disclose a method of transferring micro devices from a temporary substrate into a backplane (as [0069] describes micro semiconductor devices and a method of forming an array of micro semiconductor devices such as micro light emitting diodes (LEDs) for transfer to a receiving substrate), the method comprising: 
-providing a first pitch of micro devices in the temporary substrate different from a second pitch of micro devices in the backplane (this limitation would read through [0073] discloses that in some embodiments, arrays of micro LED structures which are poised for pick up are described as having a 10 .mu.m by 10 .mu.m pitch, or 5 .mu.m by 5 .mu.m pitch. At these densities a 6 inch substrate, for example, can accommodate approximately 165 million micro LED structures with a 10 .mu.m by 10 .mu.m pitch, or approximately 660 million micro LED structures with a 5 .mu.m by 5 .mu.m pitch);

-and transferring the micro devices from the temporary substrate to the backplane by a receiver force while a holding force holding the micro devices (this limitation would read through [0142] wherein is disclosed the grip pressure which is necessary to pick up the micro device from the carrier substrate the grip pressure should exceed the forces holding the micro device to the carrier substrate, which may include but are not limited to, surface tension forces, capillary forces, viscous effects, elastic restoration forces, van-der-Waals forces, stiction and gravity), in the temporary substrate is reduced by depositing a buffer layer on the temporary substrate (this limitation would read through [0080] that discloses in addition, various buffer layers may be included as appropriate. 

Claim 2. Hu et al., disclose the method of claim 1, wherein the buffer layer is a polyamide layer. This limitation would read through [0084] that recites the electrically insulating layer 126 may be formed of a material such as silicon dioxide (SiO.sub.2), aluminum oxide (Al.sub.2O.sub.3), silicon nitride, and polyimide with a thickness of 0.1 .mu.m to 1.0 .mu.m.

Claim 3. Hu et al., disclose the method of claim 1, wherein, when the buffer layer is not conductive, further comprising: depositing and patterning an electrode before or after the buffer layer to enable testing of the micro devices after the transferring from the temporary substrate to the backplane. This limitation would read through [0084] that recites the electrically insulating layer can also be patterned to form a plurality of openings exposing the plurality of separate reflective metallization stacks, followed by depositing a first electrically conductive bonding layer over the patterned electrically insulating layer and the plurality of separate reflective metallization stacks.

Claim 4. Hu et al., disclose the method of claim 3, wherein, if the electrode is deposited before the buffer layer, the buffer layer is patterned to create an opening for a contact. This limitation would read through [0085] that recites the electrically insulating layer 126 is then patterned to form a plurality of openings 125 exposing the plurality of separate reflective metallization stacks 120 as illustrated in the top and cross-sectional side view illustrations of FIG. 1D. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899